ADVISORY ACTION
Applicant’s after final reconsideration, filed 13 December 2021 in response to the Final Office action mailed 14 October 2021, has been fully considered. No after final claim amendments were presented; pending claims 1-2 and 4-20 are in the forms presented previously (see submission of 6 July 2021). 

Response to Arguments
The 35 U.S.C. 103 rejection of claims 1-2 and 4-20 as unpatentable over Daga (US PGPub 2015/0080515) in view of Eckel (US PGPub 2007/0135568) is maintained. Applicant’s reconsideration arguments (Remarks, pages 2-7) have been fully considered but were not found persuasive. 
Applicant argues that Daga does not teach or suggest the presence of inclusions. This is not found persuasive. Daga specifically teaches that inclusions may be desired and, if so, then the impact modifier is made by a specific method (bulk polymerization methods [0100])) and as such Daga teaches inclusions. Daga also teaches graft material, i.e. dispersed phase components within the continuous phase, may remain free in unreacted/ungrafted form ([0098]; [0118]) wherein the graft material includes vinyl emulsion copolymers (see rejection). As such Daga teaches inclusions may be present. It is noted that the instant claims does not recite an amount/content of inclusions, merely that they be present. Applicant argues that the gel content equates to the presence of the inclusions. It is noted that the selection of the gel content is rendered obvious by the teachings of Eckel, directed to similar rubber modified graft polymers of vinyl copolymers having a gel content in acetone of at least 15 wt% for the 
	Applicant argues that dependent claim 5 recites a component B comprising both i) rubber-modified vinyl (co)polymer comprising polybutadiene-based rubber particles which are grafted with vinyl monomers and ii) graft polymer having a core-shell structure. The Examiner notes that the graft polymer having a core-shell structure selected from silicone rubber, acrylate rubber and silicone-acrylate rubbers of claim 5, is readable on the rubber modification recitation of the rubber-modified vinyl (co)polymer comprising polybutadiene-based rubber particles. The recitation of claim 5 does not contain language that renders B as multiple, separate components and the Examiner’s interpretation of claim 5 is within the broadest reasonable interpretation of what is recited. As noted previously, claim 5 requires only that the proportion of the graft polymer having a core-shell structure contributes to the gel content of B (i.e. contributes to the total gel content of component B) to an extent of at least 70%. Daga teaches core-shell rubber grafted copolymers (i.e. entire component B) and Eckel renders obvious such impact modifiers as having a gel content as noted. As Daga in view of Eckel renders obvious core-shell rubber grafted copolymers having a gel content, and Daga does not teach/require other components of instant B (=100% contribution to the gel content), then the claim recitation of ‘contributing to the gel content to an extent of at least 70%’ is met.
Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)).
	Applicant presents no arguments to independent claim 12 which contains none of the recitations as-argued by Applicant with respect to independent claim 1 and dependent claim 5. It is assumed Applicant takes no issue with the rejection of claim 12 as set forth in the Final Office action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JANE L STANLEY/Primary Examiner, Art Unit 1767